LETTS, Chief Judge.
The Final Judgment of Foreclosure of certain land and construction mortgages in the trial court is affirmed.
The final judgment is silent as to which section of the Florida Mechanics Lien chapter its decision awarding priority to the mortgages is based on, but we are unable to find reversible error if the trier of the fact found the Appellant/Lienor to be subject to Section 713.04, Florida Statute (1975) as there is competent substantial evidence to support such a finding. Said Section 713.04 creates a lien for subdivision improvements but provides that no lien be acquired “until a claim of lien is recorded.” The lien here was recorded long after the mortgages and thus its priority is inferior.
Accordingly, we cannot find reversible error in the record and the cause must be affirmed.
BERANEK, J., and WESSEL, JOHN D., Associate Judge, concur.